Title: From Thomas Jefferson to William John Coffee, 29 August 1825
From: Jefferson, Thomas
To: Coffee, William John


                        Dear Sir
                        
                            Monticello
                            Aug. 29. 25.
                        
                    Your favor of the 19th is received. I have been confined to the house by indisposition now upwards of 3. months, and have had so little communication with the Univty as to know almost as little as you do of what is going on there. I know that they are preparing one of the large Oval rooms of the Rotunda for a Museum, and that it was to be finished with a good entablature, but, of what order, I have forgotten, and of course know not what ornaments were desired. about a month ago I recieved a letter from mr Brockenbrough, saying that he had just recieved from you a statement of the prices you asked for the ornaments and that he thought them ‘extravagantly high.’ my answer to him was that that was his business, not mine. that in performing the duty of procuring whatever was wanting for the buildings, he was to judge where, and on what terms he would get them,  and that on this, as on all similar occasions, he  must follow his own judgment. I have heard nothing of it since, except that they proposed to leave the frize unpainted until they shd get ornaments. the state of my health scarcely permitted me then, nor does it now, to attend to any business. our funds will not enable us to finish the interior of that building. we are expecting daily to recieve the capitels and bases for the Portico. the institution is going on to our perfect satisfaction, having at present somewhat upwards of 100. students and others arriving almost daily. Accept the assurance of my friendly esteem and respect.
			 
                        Th: Jefferson
                    